Citation Nr: 0936416	
Decision Date: 09/25/09    Archive Date: 10/02/09

DOCKET NO.  03-35 042	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida



THE ISSUES

1.  Whether new and material evidence has been received for 
service connection for hypothyroidism and multi-nodular 
thyroid disease, due to ionizing radiation.

2.  Entitlement to service connection for osteoporosis.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

C. Fetty, Counsel

INTRODUCTION

The Veteran served on active duty from March 1945 to May 
1946.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from May 2002 and June 2004 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office in St. Petersburg, Florida (RO).  In pertinent part of 
a May 2002 rating decision, the RO declined to reopen a claim 
of entitlement to service connection for a thyroid 
disability.  In June 2004, the RO denied service connection 
for osteoporosis. 

This appeal has been advanced on the Board's docket pursuant 
to 38 U.S.C.A. § 7107(a) (2) (West 2002) and 38 C.F.R. 
§ 20.900(c) (2008). 

The appeal is REMANDED to the agency of original jurisdiction 
(AOJ) via the Appeals Management Center (AMC), in Washington, 
DC.  VA will notify the appellant if further action is 
required.


REMAND

In June 2005, the Board remanded the issue of whether new and 
material evidence had been received to reopen a previously 
denied claim for service connection for hypothyroidism and 
multi-nodular thyroid disease.  The Board requested 
additional development of the estimated dosage of ionizing 
radiation.  Since, then, the United States Court of Appeals 
for Veterans Claims (Court) issue a decision in Kent v. 
Nicholson, 20 Vet. App. 1 (2006).  

In Kent, the Court clarified that VA must notify a claimant 
of the evidence and information that is necessary to reopen 
the claim and notify the claimant of the evidence and 
information that is necessary to establish entitlement to the 
underlying claim for the benefit that is being sought.  To 
satisfy this requirement, VA must look at the bases for the 
denial in the prior decision and to provide the claimant with 
a notice letter that describes what evidence would be 
necessary to substantiate those elements required to 
establish service connection that were found insufficient in 
the previous denial.  

In this case, adequate notice of what evidence and 
information is necessary to reopen the claim his not been 
furnished the Veteran.  An August 2007 notice letter does 
notify the Veteran of the elements necessary to establish 
service connection, but does not indicate what specific 
evidence is needed to reopen the claim.  A remand is 
necessary for this procedural safeguard.  Id.  

With respect to the claim for service connection for 
osteoporosis, a medical opinion will be required, because the 
Board is prohibited from relying on its own medical judgment 
(Colvin v. Derwinski, 1 Vet. App. 171, 172 (1991) and VA's 
duty to assist includes obtaining a medical opinion where 
necessary to make a decision on a claim.  38 U.S.C.A. 
§ 5103A; McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

In June 2003, the Veteran requested secondary service 
connection for osteoporosis, claiming that it is secondary to 
her service-connected colon cancer.  In an April 2004 
statement in support of claim, the Veteran, a former nurse, 
stated, "I now have severe osteoporosis... I feel it is 
directly related to my inability to take premarin."  She 
indicated that she declined to take Premarin(r) because it 
poses a risk for a return of her colon cancer.  Thus, the 
Veteran attributes her osteoporosis to colon cancer.  She 
submitted VA medical evidence of severe osteoporosis.  The 
present record reflects that service connection is in effect 
for residuals of colon cancer.  She does not assert that 
exposure to ionizing radiation during active service has 
caused osteoporosis. 

In the same April 2004 statement in support of claim, the 
Veteran claimed that increased thyroid activity may cause 
loss of bone calcium.  Thus, she apparently attempts to link 
increased thyroid activity with osteoporosis; however, her 
thyroid condition is hypothyroidism, or decreased thyroid 
activity.  Therefore, the intended meaning of the assertion 
is unclear.  VA outpatient treatment reports note 
hypothyroidism for which the Veteran takes Synthroid(r).  

The Veteran has submitted news articles that suggest that 
Premarin(r) may guard against osteoporosis and that thyroid 
medication may increase the risk of osteoporosis.   

With respect to service connection for osteoporosis, it would 
be helpful if, prior to adjudication, the Veteran were 
offered a VA compensation examination to determine the nature 
and etiology of her osteoporosis.  

Accordingly, the case is REMANDED for the following action:

1.  The AOJ must review the entire file 
and ensure that all notification and 
development necessary to comply with 
Kent v. Nicholson, 20 Vet. App. 1 (2006) 
is fully satisfied.  In particular, the 
appellant should be informed of the basis 
for the last denial of her claim.  In 
addition, she must be notified of the 
evidence and information that is 
necessary to reopen the claim and the 
evidence and information that is 
necessary to establish entitlement to the 
benefit that is being sought. 

2.  After the development requested above 
has been completed, the AOJ should make 
arrangements with the appropriate VA 
medical facility for the Veteran to be 
afforded an examination, by an 
appropriate specialist, to determine the 
etiology of her osteoporosis.  The claims 
file should be made available to the 
physician for review of the pertinent 
evidence.  The physician should elicit a 
complete history of relevant symptoms and 
answer the following:

Is it at least as likely as not (50 
percent or greater probability) that 
colon cancer, including medication 
restrictions due to colon cancer, 
has caused or aggravated the 
Veteran's osteoporosis?  

The physician should offer a rationale 
for any conclusion in a legible report.  
If any question cannot be answered, the 
physician should state the reason.

3.  After the development requested above 
has been completed to the extent 
possible, the AOJ should readjudicate the 
claims.  If the benefits sought remain 
denied, the Veteran and her 
representative should be furnished a 
supplemental statement of the case (SSOC) 
and given an opportunity to respond.

Thereafter, the case should be returned to the Board, if 
otherwise in order.  No action by the Veteran is required 
until she receives further notice; however, the Veteran is 
advised that failure to report for examination, without good 
cause, may have adverse consequences on her claim.  38 C.F.R. 
§ 3.655 (2008).  The Veteran has the right to submit 
additional evidence and argument on the matter the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 


of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

